DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The Examiner acknowledges that the Applicant’s amendments to claim 1 resolves the previous objection of claim 1.
The Examiner acknowledges that the Applicant’s amendments to claim 1 resolves the previous objection of claim 15.
Drawings
Examiner’s Note: As was indicated in the previous office action “The objection to the drawings will not be held in abeyance”. Thus the drawings objections need to be addressed with the Applicant’s next response and can not be delayed until the indication of allowable subject matter. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal” (claim 1) and “each sub-pixel has a pixel side and a reserved side” (claim 1) must be shown or the feature(s) canceled from the claim(s). While the drawings may include these features, the features are not labeled such that it would not be clear to one having ordinary skill in the art what structures in the drawings represent each feature in the claimed invention.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Claim Rejections - 35 USC § 112
The Examiner acknowledges that the Applicant’s amendments to claims 1, 5 and 16 resolves the previous rejection of claims 1-20 under 356 USC 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, 16, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Li et al. (US 2016/0240592) hereinafter “Li”.
Regarding claim 1, Fig. 8 of Li teaches a pixel arrangement structure of a display panel (Paragraph 0006), comprising: a plurality of sub-pixels including a first sub-pixel (Item a), a second sub-pixel (Item b), and a third sub-pixel (Combination of Items c and d), wherein the first sub-pixel (Item a), the second sub-pixel (Item b) and the third sub-pixel (Combination of Items c and d) have a polygonal structure with different numbers of sides (Where Item a has 4 sides, Item b has 5 sides and the combination of Items c and d have 6 sides), wherein each sub-pixel has a pixel side and a reserved side (See Picture 2 below), the reserved sides of each sub- pixel constitute an outside edge of the sub-pixel, and the pixel sides of each sub-pixel constitute an inner edge of the sub-pixel, and distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal, and a distance between the pixel side and the corresponding reserved side of each sub-pixel is equal (Where the distance between the reserved side and the pixel side in each sub-pixel is consistent throughout the display).

    PNG
    media_image1.png
    427
    402
    media_image1.png
    Greyscale

Picture 2 (Labeled version of Li Fig. 8)
Regarding claim 5, Fig. 8 of Li further teaches wherein a length of a shortest side (pixel side) of the third sub-pixel (Combination of Items c and d) is smaller than that of the reserved side of the first sub-pixel (Item a).
Regarding claim 6, Fig. 8 of Li further teaches where wherein the first sub-pixel (Item a), the second sub-pixel (Item b) and the third sub-pixel (Combination of Items c and d) which are adjacent to each other and constitute a pixel unit combination, and the first sub-pixel (Item a), the second sub-pixel (Item b), and the third sub-pixel (Combination of Items c and d) in one pixel unit combination have different colors (Where Item a is red, Item b is blue and Combination of Items c and d is green).
Regarding claim 7, Fig. 8 of Li further teaches where there is no gap between adjacent reserved sides of the sub-pixels in one pixel unit combination.
Regarding claim 8, Fig. 8 of Li further teaches where lengths of the adjacent reserved sides of the sub-pixels in one pixel unit combination are equal.
Regarding claim 16, Fig. 8 of Li teaches a display apparatus, comprising: a display panel, the display panel having a pixel arrangement structure (Paragraph 0006) comprising: a plurality of sub-pixels including a first sub-pixel (Item a), a second sub-pixel (Item b), and a third sub-pixel (Combination of Items c and d), wherein the first sub-pixel (Item a), the second sub-pixel (Item b) and the third sub-pixel (Combination of Items c and d) have a polygonal structure with different numbers of sides (Where Item a has 4 sides, Item b has 5 sides and the combination of Items c and d have 6 sides), wherein each sub-pixel has a pixel side and a reserved side (See Picture 2 above), the reserved sides of each sub- pixel constitute an outside edge of the sub-pixel, and the pixel sides of each sub-pixel constitute an inner edge of the sub-pixel, and distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal, and a distance between the pixel side and the corresponding reserved side of each sub-pixel is equal (Where the distance between the reserved side and the pixel side in each sub-pixel is consistent throughout the display).
Regarding claim 20, Fig. 8 of Li further teaches wherein a length of a shortest side (pixel side) of the third sub-pixel (Combination of Items c and d) is smaller than that of a side (the reserved side) of the first sub-pixel (Item a).
Regarding claim 21, Fig. 8 of Li further teaches where the same type of sub-pixels in adjacent rows are aligned with each other (See Picture 3 below).

    PNG
    media_image2.png
    290
    500
    media_image2.png
    Greyscale

Picture 3 (Labeled version of Li Fig. 8)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2020/0258441) hereinafter “Zhang” in view of Xiao et al. (US 2020/0273924) hereinafter “Xiao”.
Regarding claim 1, Fig. 1 of Zhang teaches a pixel arrangement structure of a display panel (Paragraph 0002), comprising: a plurality of sub-pixels including a first sub-pixel (Item 103), a second sub-pixel (Item 104) and a third sub-pixel (Item 101), wherein the first sub-pixel (Item 103), the second sub-pixel (Item 104) and the third sub-pixel (Item 101) have a polygonal structure with different numbers of sides (Where Item 101 has 8 sides, Item 104 has 6 sides and Item 103 has 4 sides), where each sub-pixel has a pixel side and a reserved side (See Picture 1 below), the reserved sides of each sub-pixel constitute an outside edge of the sub-pixel, and the pixel sides of each sub-pixel constitute an inner edge of the sub-pixel.
While Fig. 1 of Zhang appears to show where distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal, Zhang does not explicitly teach where distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal. 
However, the distance between subpixels is a result effective variable (Zhang Paragraph 0083 where spacing between two subpixels is set to a target spacing and Xiao Paragraph 0043 where a distance between adjacent subpixels may be reduced as much as possible so that the sub-pixel aperture area is increased under the condition of the same resolution, and the driving current of the display device is reduced, thereby increasing the lifetime of the display device). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (MPEP 2144.05[II][B])
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the distance between the pixel sides of any adjacent two of the plurality of sub-pixels such that the distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05[II][A]; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
While Fig. 1 of Zhang appears to show where a distance between the pixel side and the corresponding reserved side of each sub-pixel is equal, Zhang does not explicitly teach where a distance between the pixel side and the corresponding reserved side of each sub-pixel is equal.
However, the distance between subpixels (which directly impacts the distance between the pixel side and the reserved side) is a result effective variable (Zhang Paragraph 0083 where spacing between two subpixels is set to a target spacing and Xiao Paragraph 0043 where a distance between adjacent subpixels may be reduced as much as possible so that the sub-pixel aperture area is increased under the condition of the same resolution, and the driving current of the display device is reduced, thereby increasing the lifetime of the display device). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (MPEP 2144.05[II][B]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the distance between the pixel sides of any adjacent two of the plurality of sub-pixels such that the distances between the pixel side and the corresponding reserved side of each sub-pixel is equal because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05[II][A]; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
Further, changes in the shape/configuration of the reserved sides, specifically the location of the reserved side between respective pixel sides of two adjacent sub-pixels, are obvious as stated in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) (MPEP 2144.04).

    PNG
    media_image3.png
    253
    300
    media_image3.png
    Greyscale

Picture 1 (Labeled version of a portion of Zhang Fig. 1 rotated 90 degrees)
Regarding claim 4, Fig. 1 of Zhang further teaches where the first sub-pixel (Item 103) has a rectangular structure, the second sub-pixel (Item 104) has a hexagonal structure, and the third sub-pixel (Item 101) has an octagonal structure.
Regarding claim 5, Fig. 1 of Zhang further teaches where a length of a shortest side of the third sub-pixel (Item 101) is smaller than that of the reserved side of the first sub-pixel (Item 103).
Regarding claim 6, Fig. 1 of Zhang further teaches where the first sub-pixel (Item 103), the second sub-pixel (Item 104) and the third sub-pixel (Item 101) which are adjacent to each other and constitute a pixel unit combination, and the first sub-pixel (Item 103), the second sub-pixel (Item 104), and the third sub-pixel (Item 101) in one pixel unit combination have different colors (Paragraph 0079).
Regarding claim 7, Fig. 1 of Zhang further teaches where there is no gap between adjacent reserved sides of the sub-pixels in one pixel unit combination.
Regarding claim 8, Fig. 1 of Zhang further teaches where the lengths of the adjacent reserved sides of the sub-pixels in one pixel unit combination are equal.
Regarding claim 9, Fig. 1 of Zhang further teaches where, in one pixel unit combination, a central point of a shortest side among reserved sides of the third sub-pixel (Item 101) coincides with an intersection of a vertical central axis of the second sub-pixel (Item 104) and a horizontal central axis of the third sub-pixel (Item 101).
Regarding claim 10, Fig. 1 of Zhang further teaches where, in one pixel unit combination, a distance between a central point of the second sub-pixel (Item 104) and a central point of the third sub-pixel (Item 101) is equal to a distance between a central point of a shortest side among reserved sides of the third sub-pixel (Item 101) and a central point of the first sub-pixel (Item 103).
Regarding claim 11, Fig.1 of Zhang further teaches where a central point of a shortest side among reserved sides of the third sub-pixel (Item 101) in the pixel unit combination is located on a central point line of the second sub-pixel (Item 104).
Regarding claim 14, Fig. 1 of Zhang further teaches wherein, in a first direction (left to right across the page when the page is rotated to the right 90 degrees), the third sub-pixels (Items 101) are located in odd rows (See Examiner’s Note below), and the first sub-pixels (Items 103) and the second sub-pixels (Item 104) are alternately arranged in even rows (See Examiner’s Note below); and in a second direction (up and down across the page when the page is rotated to the right 90 degrees), the first sub-pixels (Item 103) and the third sub-pixels (Item 101) are alternately arranged in same rows, central points of the first sub-pixels (Items 103) and the 5third sub-pixels (Items 101) are arranged along a same line, and central points of the shortest side among reserved sides of the third sub-pixels (Item 101) are located on an imaginary line connecting two centers of the vertically arranged second sub-pixels (Item 104) of the plurality of second sub-pixels (Items 104).
Examiner’s Note: The Examiner notes that the recitation of an Odd row and an Even row are arbitrary as one can define any row as a starting row. Thus, as long as the structures in each row are alternating, either row can be considered an odd row as long as the other alternating row is considered an even row. This is evident in the Applicant’s figures where the Applicant’s device has a single structure that is not altered based upon what is defined as an odd row and an even row.    
Regarding claim 15, Fig. 1 of Zhang further teaches wherein, in the first direction (left to right across the page when the page is rotated to the right 90 degrees), the third 10sub-pixels (Items 101) are located in even rows (See Examiner’s Note below), and the first sub-pixels (Items 103) and the second sub-pixels (Items 104) are alternately arranged in odd rows (See Examiner’s Note below); and in the second direction (up and down across the page when the page is rotated to the right 90 degrees), the first sub-pixels (Items 103) and the third sub-pixels (Items 101) are alternately arranged in same rows, central points of the first sub-pixels (Items 103) and the third sub-pixels (Items 103) are arranged along a same line, and central points of shortest sides among reserved sides of the third sub-pixels (Items 101) are located on an imaginary line connecting two centers 15of the vertically arranged second sub-pixels (Items 104) of the plurality of second sub-pixels (Items 104).
Examiner’s Note: The Examiner notes that the recitation of an Odd row and an Even row are arbitrary as one can define any row as a starting row. Thus, as long as the structures in each row are alternating, either row can be considered an odd row as long as the other alternating row is considered an even row. This is evident in the Applicant’s figures where the Applicant’s device has a single structure that is not altered based upon what is defined as an odd row and an even row.    
Regarding claim 16, Fig. 1 of Zhang teaches a display apparatus, comprising: a display panel, the display panel having a pixel arrangement structure (Paragraph 0002) comprising: a plurality of sub-pixels including a first sub-pixel (Item 103), a second sub-pixel (Item 104) and a third sub-pixel (Item 101), wherein the first sub-pixel (Item 103), the second sub-pixel (Item 104) and the third sub-pixel (Item 101) have a polygonal structure with different numbers of sides (Where Item 101 has 8 sides, Item 104 has 6 sides and Item 103 has 4 sides), where each sub-pixel has a pixel side and a reserved side (See Picture 1 above), the reserved sides of each sub-pixel constitute an outside edge of the sub-pixel, and the pixel sides of each sub-pixel constitute an inner edge of the sub-pixel.
While Fig. 1 of Zhang appears to show where distances between the pixel sides of any two adjacent of the plurality of sub-pixels are equal, Zhang does not explicitly teach where distances between the pixel sides of any two adjacent of the plurality of sub-pixels are equal. 
However, the distance between subpixels is a result effective variable (Zhang Paragraph 0083 where spacing between two subpixels is set to a target spacing and Xiao Paragraph 0043 where a distance between adjacent subpixels may be reduced as much as possible so that the sub-pixel aperture area is increased under the condition of the same resolution, and the driving current of the display device is reduced, thereby increasing the lifetime of the display device). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (MPEP 2144.05[II][B])
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the distance between the pixel sides of any adjacent two of the plurality of sub-pixels such that the distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05[II][A]; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
While Fig. 1 of Zhang appears to show where a distance between the pixel side and the corresponding reserved side of each sub-pixel is equal, Zhang does not explicitly teach where a distance between the pixel side and the corresponding reserved side of each sub-pixel is equal.
However, the distance between subpixels (which directly impacts the distance between the pixel side and the reserved side) is a result effective variable (Zhang Paragraph 0083 where spacing between two subpixels is set to a target spacing and Xiao Paragraph 0043 where a distance between adjacent subpixels may be reduced as much as possible so that the sub-pixel aperture area is increased under the condition of the same resolution, and the driving current of the display device is reduced, thereby increasing the lifetime of the display device). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (MPEP 2144.05[II][B]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the distance between the pixel sides of any adjacent two of the plurality of sub-pixels such that the distances between the pixel side and the corresponding reserved side of each sub-pixel is equal because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05[II][A]; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
Further, changes in the shape/configuration of the reserved sides, specifically the location of the reserved side between respective pixel sides of two adjacent sub-pixels, are obvious as stated in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) (MPEP 2144.04).
Regarding claim 18, Fig. 1 of Zhang further teaches where the first sub-pixel (Item 103) has a rectangular structure (Paragraph 0023), the second sub-pixel (Item 104) has a hexagonal structure, and the third sub-pixel (Item 101) has an octagonal structure. 
Regarding claim 19, Fig. 1 Zhang further teaches where the first sub-pixel (Item 103) has a square structure (Paragraph 0097), the second sub-pixel (Item 104) has a regular hexagonal structure, and the third sub-pixel (Item 101) has a non-regular octagonal structure.
Regarding claim 20, Fig. 1 of Zhang further teaches where a length of a shortest side of the third sub-pixel (Item 101) is smaller than that of a side of the first sub-pixel (Item 103).
Under an alternative interpretation of Zhang, Regarding claim 1, Fig. 1 of Zhang teaches a pixel arrangement structure of a display panel (Paragraph 0002), comprising: a plurality of sub-pixels including a first sub-pixel (Item 104), a second sub-pixel (Item 102) and a third sub-pixel (Item 103), wherein the first sub-pixel (Item 104), the second sub-pixel (Item 102) and the third sub-pixel (Item 103) have a polygonal structure with different numbers of sides (Where Item 102 has 8 sides, Item 104 has 6 sides and Item 103 has 4 sides), where each sub-pixel has a pixel side and a reserved side (See Picture 1 above), the reserved sides of each sub-pixel constitute an outside edge of the sub-pixel, and the pixel sides of each sub-pixel constitute an inner edge of the sub-pixel.
While Fig. 1 of Zhang appears to show where distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal, Zhang does not explicitly teach where distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal. 
However, the distance between subpixels is a result effective variable (Zhang Paragraph 0083 where spacing between two subpixels is set to a target spacing and Xiao Paragraph 0043 where a distance between adjacent subpixels may be reduced as much as possible so that the sub-pixel aperture area is increased under the condition of the same resolution, and the driving current of the display device is reduced, thereby increasing the lifetime of the display device). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (MPEP 2144.05[II][B])
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the distance between the pixel sides of any adjacent two of the plurality of sub-pixels such that the distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05[II][A]; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
While Fig. 1 of Zhang appears to show where a distance between the pixel side and the corresponding reserved side of each sub-pixel is equal, Zhang does not explicitly teach where a distance between the pixel side and the corresponding reserved side of each sub-pixel is equal.
However, the distance between subpixels (which directly impacts the distance between the pixel side and the reserved side) is a result effective variable (Zhang Paragraph 0083 where spacing between two subpixels is set to a target spacing and Xiao Paragraph 0043 where a distance between adjacent subpixels may be reduced as much as possible so that the sub-pixel aperture area is increased under the condition of the same resolution, and the driving current of the display device is reduced, thereby increasing the lifetime of the display device). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (MPEP 2144.05[II][B]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the distance between the pixel sides of any adjacent two of the plurality of sub-pixels such that the distances between the pixel side and the corresponding reserved side of each sub-pixel is equal because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05[II][A]; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
Further, changes in the shape/configuration of the reserved sides, specifically the location of the reserved side between respective pixel sides of two adjacent sub-pixels, are obvious as stated in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) (MPEP 2144.04).
Under the alternative interpretation of Zhang, Regarding claim 12, Fig. 1 of Zhang further teaches where the first sub-pixel (Item 104) is a green sub-pixel (Paragraph 0030), the second sub-pixel (Item 102) is a blue sub-pixel (Paragraph 0030), and the third sub-pixel (Item 103) is a red sub-pixel (Paragraph 0030). 
Under a second alternative interpretation of Zhang, Regarding claim 1, Fig. 1 of Zhang teaches a pixel arrangement structure of a display panel (Paragraph 0002), comprising: a plurality of sub-pixels including a first sub-pixel (Item 104), a second sub-pixel (Item 103) and a third sub-pixel (Item 102), wherein the first sub-pixel (Item 104), the second sub-pixel (Item 103) and the third sub-pixel (Item 102) have a polygonal structure with different numbers of sides (Where Item 102 has 8 sides, Item 104 has 6 sides and Item 103 has 4 sides), where each sub-pixel has a pixel side and a reserved side (See Picture 1 above), the reserved sides of each sub-pixel constitute an outside edge of the sub-pixel, and the pixel sides of each sub-pixel constitute an inner edge of the sub-pixel.
While Fig. 1 of Zhang appears to show where distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal, Zhang does not explicitly teach where distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal. 
However, the distance between subpixels is a result effective variable (Zhang Paragraph 0083 where spacing between two subpixels is set to a target spacing and Xiao Paragraph 0043 where a distance between adjacent subpixels may be reduced as much as possible so that the sub-pixel aperture area is increased under the condition of the same resolution, and the driving current of the display device is reduced, thereby increasing the lifetime of the display device). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (MPEP 2144.05[II][B])
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the distance between the pixel sides of any adjacent two of the plurality of sub-pixels such that the distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05[II][A]; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
While Fig. 1 of Zhang appears to show where a distance between the pixel side and the corresponding reserved side of each sub-pixel is equal, Zhang does not explicitly teach where a distance between the pixel side and the corresponding reserved side of each sub-pixel is equal.
However, the distance between subpixels (which directly impacts the distance between the pixel side and the reserved side) is a result effective variable (Zhang Paragraph 0083 where spacing between two subpixels is set to a target spacing and Xiao Paragraph 0043 where a distance between adjacent subpixels may be reduced as much as possible so that the sub-pixel aperture area is increased under the condition of the same resolution, and the driving current of the display device is reduced, thereby increasing the lifetime of the display device). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (MPEP 2144.05[II][B]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the distance between the pixel sides of any adjacent two of the plurality of sub-pixels such that the distances between the pixel side and the corresponding reserved side of each sub-pixel is equal because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05[II][A]; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
Further, changes in the shape/configuration of the reserved sides, specifically the location of the reserved side between respective pixel sides of two adjacent sub-pixels, are obvious as stated in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) (MPEP 2144.04).
Under the second alternative interpretation of Zhang, Regarding claim 13, Fig. 1 of Zhang further teaches where the first sub-pixel (Item 104) is a green sub-pixel (Paragraph 0030), the second sub-pixel (Item 103) is a blue sub-pixel (Paragraph 0030), and the third sub-pixel (Item 102) is a red sub-pixel (Paragraph 0030). 
Alternatively, Claims 1, 4-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2020/0258441) hereinafter “Zhang” in view of Wang et al. (US 2020/0357862) hereinafter “Wang” and in further view of Xiao et al. (US 2020/0273924) hereinafter “Xiao”.
Regarding claim 1, Fig. 1 of Zhang teaches a pixel arrangement structure of a display panel (Paragraph 0002), comprising: a plurality of sub-pixels including a first sub-pixel (Item 103), a second sub-pixel (Item 104) and a third sub-pixel (Item 101), wherein the first sub-pixel (Item 103), the second sub-pixel (Item 104) and the third sub-pixel (Item 101) have a polygonal structure with different numbers of sides (Where Item 101 has 8 sides, Item 104 has 6 sides and Item 103 has 4 sides), where each sub-pixel has a pixel side and a reserved side (See Picture 1 above), the reserved sides of each sub-pixel constitute an outside edge of the sub-pixel, and the pixel sides of each sub-pixel constitute an inner edge of the sub-pixel.
While Fig. 1 of Zhang appears to show where distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal, Zhang does not explicitly teach where distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal. 
Wang teaches a pixel arrangement structure of a display panel where distances between any two of the plurality of subpixels are equal (Paragraphs 0073 and 0074 where a ratio of distances is 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal because this type of configuration takes into account the area of the sub-pixels enabling a flexible design of the pixel pattern (Wang Paragraph 0073). Further, as the distances being equal appears to be shown in Fig. 1 of Zhang, mere changes in shape of the subpixel resulting in the claimed distances is a matter of personal choice (See MPEP 2144.04[IV][B] In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
While Fig. 1 of Zhang appears to show where a distance between the pixel side and the corresponding reserved side of each sub-pixel is equal, Zhang does not explicitly teach where a distance between the pixel side and the corresponding reserved side of each sub-pixel is equal.
However, the distance between subpixels (which directly impacts the distance between the pixel side and the reserved side) is a result effective variable (Zhang Paragraph 0083 where spacing between two subpixels is set to a target spacing and Xiao Paragraph 0043 where a distance between adjacent subpixels may be reduced as much as possible so that the sub-pixel aperture area is increased under the condition of the same resolution, and the driving current of the display device is reduced, thereby increasing the lifetime of the display device). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (MPEP 2144.05[II][B]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the distance between the pixel sides of any adjacent two of the plurality of sub-pixels such that the distances between the pixel side and the corresponding reserved side of each sub-pixel is equal because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05[II][A]; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
Further, changes in the shape/configuration of the reserved sides, specifically the location of the reserved side between respective pixel sides of two adjacent sub-pixels, are obvious as stated in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) (MPEP 2144.04).
Regarding claim 4, Fig. 1 of Zhang further teaches where the first sub-pixel (Item 103) has a rectangular structure, the second sub-pixel (Item 104) has a hexagonal structure, and the third sub-pixel (Item 101) has an octagonal structure.
Regarding claim 5, Fig. 1 of Zhang further teaches where a length of a shortest side of the third sub-pixel (Item 101) is smaller than that of the reserved side of the first sub-pixel (Item 103).
Regarding claim 6, Fig. 1 of Zhang further teaches where the first sub-pixel (Item 103), the second sub-pixel (Item 104) and the third sub-pixel (Item 101) which are adjacent to each other and constitute a pixel unit combination, and the first sub-pixel (Item 103), the second sub-pixel (Item 104), and the third sub-pixel (Item 101) in one pixel unit combination have different colors (Paragraph 0079).
Regarding claim 7, Fig. 1 of Zhang further teaches where there is no gap between adjacent reserved sides of the sub-pixels in one pixel unit combination.
Regarding claim 8, Fig. 1 of Zhang further teaches where the lengths of the adjacent reserved sides of the sub-pixels in one pixel unit combination are equal.
Regarding claim 9, Fig. 1 of Zhang further teaches where, in one pixel unit combination, a central point of a shortest side among reserved sides of the third sub-pixel (Item 101) coincides with an intersection of a vertical central axis of the second sub-pixel (Item 104) and a horizontal central axis of the third sub-pixel (Item 101).
Regarding claim 10, Fig. 1 of Zhang further teaches where, in one pixel unit combination, a distance between a central point of the second sub-pixel (Item 104) and a central point of the third sub-pixel (Item 101) is equal to a distance between a central point of a shortest side among reserved sides of the third sub-pixel (Item 101) and a central point of the first sub-pixel (Item 103).
Regarding claim 11, Fig.1 of Zhang further teaches where a central point of a shortest side among reserved sides of the third sub-pixel (Item 101) in the pixel unit combination is located on a central point line of the second sub-pixel (Item 104).
Regarding claim 14, Fig. 1 of Zhang further teaches wherein, in a first direction (left to right across the page when the page is rotated to the right 90 degrees), the third sub-pixels (Items 101) are located in odd rows (See Examiner’s Note below), and the first sub-pixels (Items 103) and the second sub-pixels (Item 104) are alternately arranged in even rows (See Examiner’s Note below); and in a second direction (up and down across the page when the page is rotated to the right 90 degrees), the first sub-pixels (Item 103) and the third sub-pixels (Item 101) are alternately arranged in same rows, central points of the first sub-pixels (Items 103) and the 5third sub-pixels (Items 101) are arranged along a same line, and central points of the shortest side among reserved sides of the third sub-pixels (Item 101) are located on an imaginary line connecting two centers of the vertically arranged second sub-pixels (Item 104) of the plurality of second sub-pixels (Items 104).
Examiner’s Note: The Examiner notes that the recitation of an Odd row and an Even row are arbitrary as one can define any row as a starting row. Thus, as long as the structures in each row are alternating, either row can be considered an odd row as long as the other alternating row is considered an even row. This is evident in the Applicant’s figures where the Applicant’s device has a single structure that is not altered based upon what is defined as an odd row and an even row.    
Regarding claim 15, Fig. 1 of Zhang further teaches wherein, in the first direction (left to right across the page when the page is rotated to the right 90 degrees), the third 10sub-pixels (Items 101) are located in even rows (See Examiner’s Note below), and the first sub-pixels (Items 103) and the second sub-pixels (Items 104) are alternately arranged in odd rows (See Examiner’s Note below); and in the second direction (up and down across the page when the page is rotated to the right 90 degrees), the first sub-pixels (Items 103) and the third sub-pixels (Items 101) are alternately arranged in same rows, central points of the first sub-pixels (Items 103) and the third sub-pixels (Items 103) are arranged along a same line, and central points of shortest sides among reserved sides of the third sub-pixels (Items 101) are located on an imaginary line connecting two centers 15of the vertically arranged second sub-pixels (Items 104) of the plurality of second sub-pixels (Items 104).
Examiner’s Note: The Examiner notes that the recitation of an Odd row and an Even row are arbitrary as one can define any row as a starting row. Thus, as long as the structures in each row are alternating, either row can be considered an odd row as long as the other alternating row is considered an even row. This is evident in the Applicant’s figures where the Applicant’s device has a single structure that is not altered based upon what is defined as an odd row and an even row.    
Regarding claim 16, Fig. 1 of Zhang teaches a display apparatus, comprising: a display panel, the display panel having a pixel arrangement structure (Paragraph 0002), comprising: a plurality of sub-pixels including a first sub-pixel (Item 103), a second sub-pixel (Item 104) and a third sub-pixel (Item 101), wherein the first sub-pixel (Item 103), the second sub-pixel (Item 104) and the third sub-pixel (Item 101) have a polygonal structure with different numbers of sides (Where Item 101 has 8 sides, Item 104 has 6 sides and Item 103 has 4 sides), where each sub-pixel has a pixel side and a reserved side (See Picture 1 above), the reserved sides of each sub-pixel constitute an outside edge of the sub-pixel, and the pixel sides of each sub-pixel constitute an inner edge of the sub-pixel.
While Fig. 1 of Zhang appears to show where distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal, Zhang does not explicitly teach where distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal. 
Wang teaches a pixel arrangement structure of a display panel where distances between any two of the plurality of subpixels are equal (Paragraphs 0073 and 0074 where a ratio of distances is 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal because this type of configuration takes into account the area of the sub-pixels enabling a flexible design of the pixel pattern (Wang Paragraph 0073). Further, as the distances being equal appears to be shown in Fig. 1 of Zhang, mere changes in shape of the subpixel resulting in the claimed distances is a matter of personal choice (See MPEP 2144.04[IV][B] In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
While Fig. 1 of Zhang appears to show where a distance between the pixel side and the corresponding reserved side of each sub-pixel is equal, Zhang does not explicitly teach where a distance between the pixel side and the corresponding reserved side of each sub-pixel is equal.
However, the distance between subpixels (which directly impacts the distance between the pixel side and the reserved side) is a result effective variable (Zhang Paragraph 0083 where spacing between two subpixels is set to a target spacing and Xiao Paragraph 0043 where a distance between adjacent subpixels may be reduced as much as possible so that the sub-pixel aperture area is increased under the condition of the same resolution, and the driving current of the display device is reduced, thereby increasing the lifetime of the display device). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (MPEP 2144.05[II][B]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the distance between the pixel sides of any adjacent two of the plurality of sub-pixels such that the distances between the pixel side and the corresponding reserved side of each sub-pixel is equal because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05[II][A]; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
Further, changes in the shape/configuration of the reserved sides, specifically the location of the reserved side between respective pixel sides of two adjacent sub-pixels, are obvious as stated in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) (MPEP 2144.04).
Regarding claim 18, Fig. 1 of Zhang further teaches where the first sub-pixel (Item 103) has a rectangular structure (Paragraph 0023), the second sub-pixel (Item 104) has a hexagonal structure, and the third sub-pixel (Item 101) has an octagonal structure. 
Regarding claim 19, Fig. 1 Zhang further teaches where the first sub-pixel (Item 103) has a square structure (Paragraph 0097), the second sub-pixel (Item 104) has a regular hexagonal structure, and the third sub-pixel (Item 101) has a non-regular octagonal structure.
Regarding claim 20, Fig. 1 of Zhang further teaches where a length of a shortest side of the third sub-pixel (Item 101) is smaller than that of a side of the first sub-pixel (Item 103).
Under an alternative interpretation of Zhang, Regarding claim 1, Fig. 1 of Zhang teaches a pixel arrangement structure of a display panel (Paragraph 0002), comprising: a plurality of sub-pixels including a first sub-pixel (Item 104), a second sub-pixel (Item 102) and a third sub-pixel (Item 103), wherein the first sub-pixel (Item 104), the second sub-pixel (Item 102) and the third sub-pixel (Item 103) have a polygonal structure with different numbers of sides (Where Item 102 has 8 sides, Item 104 has 6 sides and Item 103 has 4 sides), where each sub-pixel has a pixel side and a reserved side (See Picture 1 above), the reserved sides of each sub-pixel constitute an outside edge of the sub-pixel, and the pixel sides of each sub-pixel constitute an inner edge of the sub-pixel.
While Fig. 1 of Zhang appears to show where distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal, Zhang does not explicitly teach where distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal. 
Wang teaches a pixel arrangement structure of a display panel where distances between any two of the plurality of subpixels are equal (Paragraphs 0073 and 0074 where a ratio of distances is 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal because this type of configuration takes into account the area of the sub-pixels enabling a flexible design of the pixel pattern (Wang Paragraph 0073). Further, as the distances being equal appears to be shown in Fig. 1 of Zhang, mere changes in shape of the subpixel resulting in the claimed distances is a matter of personal choice (See MPEP 2144.04[IV][B] In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
While Fig. 1 of Zhang appears to show where a distance between the pixel side and the corresponding reserved side of each sub-pixel is equal, Zhang does not explicitly teach where a distance between the pixel side and the corresponding reserved side of each sub-pixel is equal.
However, the distance between subpixels (which directly impacts the distance between the pixel side and the reserved side) is a result effective variable (Zhang Paragraph 0083 where spacing between two subpixels is set to a target spacing and Xiao Paragraph 0043 where a distance between adjacent subpixels may be reduced as much as possible so that the sub-pixel aperture area is increased under the condition of the same resolution, and the driving current of the display device is reduced, thereby increasing the lifetime of the display device). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (MPEP 2144.05[II][B]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the distance between the pixel sides of any adjacent two of the plurality of sub-pixels such that the distances between the pixel side and the corresponding reserved side of each sub-pixel is equal because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05[II][A]; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
Further, changes in the shape/configuration of the reserved sides, specifically the location of the reserved side between respective pixel sides of two adjacent sub-pixels, are obvious as stated in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) (MPEP 2144.04).
Under the alternative interpretation of Zhang, Regarding claim 12, Fig. 1 of Zhang further teaches where the first sub-pixel (Item 104) is a green sub-pixel (Paragraph 0030), the second sub-pixel (Item 102) is a blue sub-pixel (Paragraph 0030), and the third sub-pixel (Item 103) is a red sub-pixel (Paragraph 0030). 
Under a second alternative interpretation of Zhang, Regarding claim 1, Fig. 1 of Zhang teaches a pixel arrangement structure of a display panel (Paragraph 0002), comprising: a plurality of sub-pixels including a first sub-pixel (Item 104), a second sub-pixel (Item 103) and a third sub-pixel (Item 102), wherein the first sub-pixel (Item 104), the second sub-pixel (Item 103) and the third sub-pixel (Item 102) have a polygonal structure with different numbers of sides (Where Item 102 has 8 sides, Item 104 has 6 sides and Item 103 has 4 sides), where each sub-pixel has a pixel side and a reserved side (See Picture 1 above), the reserved sides of each sub-pixel constitute an outside edge of the sub-pixel, and the pixel sides of each sub-pixel constitute an inner edge of the sub-pixel.
While Fig. 1 of Zhang appears to show where distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal, Zhang does not explicitly teach where distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal. 
Wang teaches a pixel arrangement structure of a display panel where distances between any two of the plurality of subpixels are equal (Paragraphs 0073 and 0074 where a ratio of distances is 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal because this type of configuration takes into account the area of the sub-pixels enabling a flexible design of the pixel pattern (Wang Paragraph 0073). Further, as the distances being equal appears to be shown in Fig. 1 of Zhang, mere changes in shape of the subpixel resulting in the claimed distances is a matter of personal choice (See MPEP 2144.04[IV][B] In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
While Fig. 1 of Zhang appears to show where a distance between the pixel side and the corresponding reserved side of each sub-pixel is equal, Zhang does not explicitly teach where a distance between the pixel side and the corresponding reserved side of each sub-pixel is equal.
However, the distance between subpixels (which directly impacts the distance between the pixel side and the reserved side) is a result effective variable (Zhang Paragraph 0083 where spacing between two subpixels is set to a target spacing and Xiao Paragraph 0043 where a distance between adjacent subpixels may be reduced as much as possible so that the sub-pixel aperture area is increased under the condition of the same resolution, and the driving current of the display device is reduced, thereby increasing the lifetime of the display device). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (MPEP 2144.05[II][B]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the distance between the pixel sides of any adjacent two of the plurality of sub-pixels such that the distances between the pixel side and the corresponding reserved side of each sub-pixel is equal because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05[II][A]; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
Further, changes in the shape/configuration of the reserved sides, specifically the location of the reserved side between respective pixel sides of two adjacent sub-pixels, are obvious as stated in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) (MPEP 2144.04).
Under the second alternative interpretation of Zhang, Regarding claim 13, Fig. 1 of Zhang further teaches where the first sub-pixel (Item 104) is a green sub-pixel (Paragraph 0030), the second sub-pixel (Item 103) is a blue sub-pixel (Paragraph 0030), and the third sub-pixel (Item 102) is a red sub-pixel (Paragraph 0030). 
Response to Arguments
Applicant's arguments filed 11/19/2021 regarding claims 1 and 16 with respect to the Xiao reference have been fully considered but they are not persuasive.
Specifically, the Applicant argues that Xiao teaches a reduction in distance such that an aperture is increased and lifetime of the display is improved which is different from the claimed invention which seeks to make the distances between subpixels equal and therefore a person of ordinary skill in the art would not refer to either of Zhang or Xiao to achieve the claimed invention. While the Examiner agrees with the Applicant’s synopsis of the teachings in Xiao the Examiner disagrees with the Applicant’s conclusion that one having ordinary skill in the art would not look to either of Zhang or Xiao to achieve the claimed invention. What the Applicant’s argument does not acknowledge is that in the previous (and current) rejection, the Examiner does not merely rely on Xiao for the teaching of distances between subpixels. Instead, the Examiner relies on the combination of teachings in Zhang and Xiao to show that one having ordinary skill in the art understands the distance between sub-pixels to be a result effective variable such that the distance between sub-pixels can be optimized to read on the claim language. More specifically, the Zhang references is relied upon to show that spacing between sub-pixels is set to a target spacing (Paragraph 0083) and Xiao is relied upon to show that the spacing between adjacent subpixels may be modified based on design requirements of the display device (i.e. aperture area, driving current or lifetime of device). Therefore, the Examiner maintains his reliance on an optimization rationale based on the teachings of Zhang and Xiao.  Further, the prior art is not required to seek the same benefits as the claimed invention as long as the claimed features are taught, suggested or motivated by the prior art and motivation to include the features can be drawn from the prior art. As such, the prior art is not required to teach the Applicant’s benefits of “having the final pixel arrangement as a regular matrix arrangement” such that “there is no misalignment between sub-pixels of the same type to improve manufacturing accuracy and yield”.      
Applicant's arguments filed 11/19/2021 regarding claims 1 and 16 with respect to the Wang reference have been fully considered but they are not persuasive.
Specifically, the Applicant argues that the ratio taught by Wang is more than 1. The Examiner disagrees. One having ordinary skill in the art would understand the language in Wang “in the range of 1 to 1.5” to include 1 just as a person saying “from A to Z” would be inclusive of A and Z. Further, Wang’s recitation of “such as 1.1, 1.2, 1.3, 1.4, etc.” is merely a portion of the set of numbers incorporated in the range of 1 to 1.5 and does not explicitly exclude 1. Thus, the Examiner does not find the Applicant’s arguments persuasive and maintains the reliance on the combination of Zhang, Wang and Xiao.
The Applicant further argues that while Wang teaches a ratio of 1, Wang fails to define a ratio between d1 and d3 and thus fails to disclose distances between the pixel sides of any adjacent two of the plurality of sub-pixels are equal. While the Examiner agrees that Wang does not disclose a specific relationship between d1 and d3, Wang still motivates one having ordinary skill in the art to have the distances between the pixel sides of any adjacent two of the plurality of sub-pixels be equal. In the Wang reference the third pixels have two different sizes (103a and 103b). It is this change is shape and size that necessitates the potential difference between d1 and d3. However, all of the adjacent subpixel pairs, where the sizes and shapes of each subpixel within the pair are respectively equal, have a consistent distance between 1st, 2nd and 3rd subpixels. Therefore, where the teaching in Wang, where d1 and d2 are equal (ratio of 1), is applied to the structure in Zhang, where the 1st, 2nd and 3rd subpixels have consistent size and shapes throughout the device, one having ordinary skill in the art would seek to have the distances be equal. Further, Wang teaches, as was included in the current and previous rejection, that the configuration takes into account the area of the sub-pixels which enables “a flexible design of the pixel pattern”. Therefore, the Examiner does not find the Applicant’s arguments persuasive and the Examiner’s reliance upon the teaching in Wang, as applied to the structure in Zhang, is maintained in the current rejection.       
The Examiner further notes that the current office action further includes new 102(a)(1) and 102(a)(2) rejections of claims 1 and 16 based upon prior art found during an updated search necessitated by the inclusion of new claim 21.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/Examiner, Art Unit 2891